DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a Divisional Application of 14/877,968 (U.S. Pat. No. 10, 552,797).
Claims 1-16 remain pending, from which Claims 8-16 have been previously withdrawn.
Claims 1-7 are currently rejected in this Final Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
Claims 1-7 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,552,797.
Under MPEP 804.01-Prohibition of Double Patenting Rejections under 35 U.S.C. 121:
“The following are situations where the prohibition against double patenting rejections under 35 U.S.C. 121 does not apply: 
…
(F) The claims of the second application are drawn to the "same invention" as the first application or patent. Studiengesellschaft Kohle mbH v. Northern Petrochemical Co., 784 F.2d 351, 228 USPQ 837 (Fed. Cir. 1986).
…
Under these circumstances, the Office will make the double patenting rejection because the patentee is entitled only to a single patent for an invention. As expressed in Studiengesellschaft Kohle, 784 F.2d at 361, 228 USPQ at 844, (J. Newman, concurring), "35 U.S.C. 121 of course does not provide that multiple patents may be granted on the identical invention.”

Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application ‘261 is fully disclosed and covered in the patent ‘797 and is covered by the patent since the patent and the instant  application are both claiming common and substantially same subject matter, as follows: 
The patent ‘797 discloses all the limitations of the instant application including, supporting the collaborative editing and review of a live procedure flow by an editing user and a reviewing user, the live procedure flow comprising a plurality of steps to be followed by an executing user in a defined sequence and comprising at least one decision step and at least one action step, wherein each of the at least one steps is either proceeded or followed by at least one other of the steps according to said defined sequence, a procedure flow application and a repository for storing the live procedure flow and a draft procedure flow, said repository accessible by said procedure flow application for procedure flow retrieval and storage; an editing client comprising a display and interconnected with said procedure flow application via said network for retrieving the live procedure flow from said repository, wherein a graphical representation of the retrieved live procedure flow is rendered on said display and wherein a graphical representation of a copy of the retrieved live procedure flow is rendered on said display as the draft procedure flow, wherein each of said rendered graphical representations comprises a plurality of symbols each representative of respective ones of the steps, a plurality of texts each describing a respective one of the steps, and at least one flow arrow interconnecting a respective 
The conflicting claims are not patentably distinct from each other since substantially same and/or significantly similar inventive features are being claimed in both the instant application ‘261 and the patent ‘797 utilizing equivalent and/or obvious variants of each other.  The broader 

Objections
Claim 1 recites an “editing client” and “reviewing client” however in the specification, there is only reference to a “client device” and appropriate correction is requested to include “device” in the claim language.  


Claim Rejections – 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
Under the 35 U.S.C. § 101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP 2106.04(II).  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. 
Regarding Step 1, Claims 1-7 are directed toward an apparatus, i.e., a procedure flow an administration system. Thus, these claims fall within one of the four statutory categories as required by step 1.
Regarding Step 2A [prong 1], the claims are directed toward the judicial exception of an abstract idea.  Regarding independent claim 1, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A procedure flow administration system for supporting the collaborative editing and review of a live procedure flow by an editing user and a reviewing user, the live procedure flow comprising a plurality of steps to be followed by an executing user in a defined sequence and comprising at least one decision step and at least one action step, wherein each of the at least one steps is either proceeded or followed by at least one other of the steps according to said defined sequence, the system comprising: 
a communications network; 
a procedure flow application and a repository for storing the live procedure flow and a draft procedure flow, said repository accessible by said procedure flow application for procedure flow retrieval and storage; 
an editing client comprising a display and interconnected with said procedure flow application via said network for retrieving the live procedure flow from said repository, wherein a graphical representation of the retrieved live procedure flow is rendered on said display and wherein a graphical representation of a copy of the retrieved live procedure flow is rendered on said display as the draft procedure flow, wherein each of said rendered graphical representations comprises a plurality of symbols each representative of respective ones of the steps, a plurality of texts each describing a respective one of the steps, and at least one flow arrow interconnecting a respective pair of said symbols, wherein a direction of flow indicated by said flow arrow is representative of the defined sequence in which the steps represented by said symbols are to be executed, said editing client further comprising at least one tool for modifying said draft procedure flow wherein said editing comprises one of adding a symbol representing an additional decision step, adding a symbol representing an additional action step, modifying one of said plurality of texts, adding a flow arrow interconnecting two of said steps, rerouting one of said at least one flow arrows, or deleting at least one of said at least one flow arrows, said editing client interconnected with said procedure flow application via said network for storing said modified procedure flow in said repository; 
a reviewing client comprising a display and interconnected with said procedure flow application via said network for retrieving the live procedure flow and said modified procedure flow from said repository, wherein a graphical representation of the retrieved live procedure flow is rendered on said display and a graphical representation of said retrieved modified procedure flow is rendered on said display and further wherein differences between the retrieved live procedure flow and said retrieved modified procedure flow are highlighted on at least one of said graphical representation of the retrieved live procedure flow or said graphical representation of the retrieved modified procedure flow, and further wherein said reviewing client is interconnected with said procedure flow application via said network for replacing the live procedure flow in said repository with said modified procedure flow.
As the underlined limitations above demonstrate, independent claim 1 is directed toward the abstract idea of modifying and approving modifications to procedure flows in a collaborative environment, which is associated with business procedures and commercial interactions, and behaviors, which fall under certain methods of organizing human activities. See MPEP 2106.04 II Certain Methods of Organizing Human Activity.  The Applicant’s specification emphasizes the commercial practice of improving business procedures, in [0004] “the ease and efficiency of developing and enforcing standardized operating procedures.”  Claim 1 is considered certain methods of organizing human activity because as claimed, the limitations recited above pertain to (i) commercial and legal interactions, and (i) managing personal behavior/relationships or interactions between people which are covered in certain methods of organizing human activity. See 84 Fed. Reg. (4) at 52.  
Dependent claims 2-7, further reciting the type of storage repository being a database, the type of procedure flow application comprising a web-application server, and type of display being a web-browser, further defining the submission of the modified draft by sending a notification to the approving user that the live procedure flow has been edited, wherein the reviewing user rejects said modifications by sending a notification to the editing user, wherein the editing user can resubmit reedited modifications to the reviewing user approval or rejection, are nonetheless additional embellishments of the abstract idea directed towards fundamentally the same abstract idea as indicated for independent claim 1.  
Regarding Step 2A [prong 2], independent claim 1 includes the following additional elements which do not amount to a practical application:
A procedure flow administration system for supporting the collaborative editing and review of a live procedure flow by an editing user and a reviewing user…the system comprising: 
a communications network; 
a procedure flow application and a repository for storing the live procedure flow and a draft procedure flow, said repository accessible by said procedure flow application for procedure flow retrieval and storage; 
an editing client comprising a display and interconnected with said procedure flow application via said network for retrieving the live procedure flow from said repository, wherein a graphical representation of the retrieved live procedure flow is rendered on said display and wherein a graphical representation of a copy of the retrieved live procedure flow is rendered on said display as the draft procedure flow, wherein each of said rendered graphical representations comprises a plurality of symbols each representative of respective ones of the steps, a plurality of texts each describing a respective one of the steps, and at least one flow arrow interconnecting a respective pair of said symbols, wherein a direction of flow indicated by said flow arrow is representative of the defined sequence in which the steps represented by said symbols are to be executed, said editing client further comprising at least one tool for modifying said draft procedure flow wherein said editing comprises one of adding a symbol representing an additional decision step, adding a symbol representing an additional action step, modifying one of said plurality of texts, adding a flow arrow interconnecting two of said steps, rerouting one of said at least one flow arrows, or deleting at least one of said at least one flow arrows, said editing client interconnected with said procedure flow application via said network for storing said modified procedure flow in said repository; 
a reviewing client comprising a display and interconnected with said procedure flow application via said network for retrieving the live procedure flow and said modified procedure flow from said repository, wherein a graphical representation of the retrieved live procedure flow is rendered on said display and a graphical representation of said retrieved modified procedure flow is rendered on said display and further wherein differences between the retrieved live procedure flow and said retrieved modified procedure flow are highlighted on at least one of said graphical representation of the retrieved live procedure flow or said graphical representation of the retrieved modified procedure flow, and further wherein said reviewing client is interconnected with said procedure flow application via said network for replacing the live procedure flow in said repository with said modified procedure flow.
The underlined limitations recited above in independent claim 1 pertain to the additional technical components which provide an abstract-idea-based-solution merely implemented with computer hardware and software elements, including a communications network, a procedure flow application, repository, editing client and reviewing client components, fails to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a 
Instead, the claimed limitations comprising a communications network, a procedure flow application, repository, editing client and reviewing client components provide computational instructions to implement the abstract idea recited above, and generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05(f-h).  The Office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  
Independent claim 1 fails to operate the recited communications network, a procedure flow application, repository, editing client and reviewing client components in any unconventional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in computer functionality or improvement in specific technology other than a computational tool to automate and perform the abstract idea.  See MPEP 2106.05(a). Furthermore, automating a series of computer instructions implemented with a communications network, a procedure flow application, repository, editing client and reviewing client components does not qualify an otherwise unpatentable abstract idea as patent eligible.  Accordingly Applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.05(a) or 2106.05(e).  Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using generic computer components to perform the abstract idea, and generally linking the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial 
Dependent claims 2-7 merely add additional embellishments of the abstract idea of independent claim 1, for example, further reciting the type of storage repository being a database, the type of procedure flow application comprising a web-application server, and type of display being a web-browser, further defining the submission of the modified draft by sending a notification to the approving user that the live procedure flow has been edited, wherein the reviewing user rejects said modifications by sending a notification to the editing user, wherein the editing user can resubmit reedited modifications to the reviewing user approval or rejection, but these features only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claim 1. Accordingly, the dependent claims also fail to impose any meaningful limits on integrating the abstract idea into a practical application.
Regarding Step 2B, independent claim 1 includes the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A procedure flow administration system for supporting the collaborative editing and review of a live procedure flow by an editing user and a reviewing user…the system comprising: 
a communications network; 
a procedure flow application and a repository for storing the live procedure flow and a draft procedure flow, said repository accessible by said procedure flow application for procedure flow retrieval and storage; 
an editing client comprising a display and interconnected with said procedure flow application via said network for retrieving the live procedure flow from said repository, wherein a graphical representation of the retrieved live procedure flow is rendered on said display and wherein a graphical representation of a copy of the retrieved live procedure flow is rendered on said display as the draft procedure flow, wherein each of said rendered graphical representations comprises a plurality of symbols each representative of respective ones of the steps, a plurality of texts each describing a respective one of the steps, and at least one flow arrow interconnecting a respective pair of said symbols, wherein a direction of flow indicated by said flow arrow is representative of the defined sequence in which the steps represented by said symbols are to be executed, said editing client further comprising at least one tool for modifying said draft procedure flow wherein said editing comprises one of adding a symbol representing an additional decision step, adding a symbol representing an additional action step, modifying one of said plurality of texts, adding a flow arrow interconnecting two of said steps, rerouting one of said at least one flow arrows, or deleting at least one of said at least one flow arrows, said editing client interconnected with said procedure flow application via said network for storing said modified procedure flow in said repository; 
a reviewing client comprising a display and interconnected with said procedure flow application via said network for retrieving the live procedure flow and said modified procedure flow from said repository, wherein a graphical representation of the retrieved live procedure flow is rendered on said display and a graphical representation of said retrieved modified procedure flow is rendered on said display and further wherein differences between the retrieved live procedure flow and said retrieved modified procedure flow are highlighted on at least one of said graphical representation of the retrieved live procedure flow or said graphical representation of the retrieved modified procedure flow, and further wherein said reviewing client is interconnected with said procedure flow application via said network for replacing the live procedure flow in said repository with said modified procedure flow.
The underlined limitations recited above in independent claim 1 does not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to standard computer hardware and software elements as claimed, including communications network, a procedure flow application, repository, editing client and reviewing client components are used as a tool to implement the abstract idea and these elements recited simply link the implementation of the abstract idea to a particular technological environment.  These additional elements do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the Guidance on Patent Subject Matter Eligibility 2019 Update: Subject Matter Eligibility Guidance (PEG 2019).
Instead, the claimed limitations comprising a system having a communications network, a procedure flow application, repository, editing client and reviewing client software components 
Dependent claims 2-7 merely further limit the abstract idea of independent claim 1, for  example, further narrowing and reciting the type of storage repository being a database, the type of procedure flow application comprising a web-application server, and type of display being a web-browser, further defining the submission of the modified draft by sending a notification to the approving user that the live procedure flow has been edited, wherein the reviewing user rejects said modifications by sending a notification to the editing user, wherein the editing user can resubmit reedited modifications to the reviewing user approval or rejection, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits.  The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract.  Under the Interim Guidance on Patent Subject Matter Eligibility, it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing a computerized tools, such as a communications network, a procedure flow application, repository, editing client comprising 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the  abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-7 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.

3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ghoneimy (U.S. 2004/0078373) in view Camps (U.S. 2002/0116399).
Regarding Claim 1, 
Ghoneimy discloses:
A procedure flow administration system for supporting the collaborative editing and review of a live procedure flow by an editing user and a reviewing user, the live procedure flow comprising a plurality of steps to be followed by an executing user in a defined sequence and comprising at least one decision step and at least one action step, wherein each of the at least one steps is either proceeded or followed by at least one other of the steps according to said defined sequence (Abstract and [0029] a collaborative framework for planning and improving business processes, [0157] arrows connecting nodes which corresponds to steps in a process, [0144-0145] business activity representations and tasks corresponding to the steps in the process wherein an activity is used to model a task which requires human action or decision-making. Activities are represented graphically in a workflow depicted in FIG. 12), the system comprising: 
a communications network and a procedure flow application and a repository for storing the live procedure flow and a draft procedure flow, said repository accessible by said procedure flow application for procedure flow retrieval and storage ([0163] retrieving information from a server involving a template menu that is displayed, [0204] workflow manager package contains a client bean that establishes 
an editing client comprising a display and interconnected with said procedure flow application via said network for retrieving the live procedure flow from said repository ([0163] retrieving information from a server involving a template menu that is displayed, [0204] workflow manager package contains a client bean that establishes a connection to the Server and retrieves references to server-side objects. Client bean APis can be used to perform such common tasks as: logging in to the workflow server; retrieving a work item, process, or process definition, templates),
wherein a graphical representation of the retrieved live procedure flow is rendered on said display and wherein a graphical representation of a copy of the retrieved live procedure flow is rendered on said display as the draft procedure flow ([0131] user may open an attachment for viewing or editing from the process's graphical view by: Displaying the process's workflow if it is 
wherein each of said rendered graphical representations comprises a plurality of symbols each representative of respective ones of the steps, a plurality of texts each describing a respective one of the steps, and at least one flow arrow interconnecting a respective pair of said symbols ([0029] collaborative framework for planning and improving business processes, [0157] describes and/or discloses use of arrows connecting nodes which corresponds to steps in a process, [0073] Workflow system set of predefined arrow includes an arrow which connects two nodes by propagating events generated by its predecessor node to its successor node),
wherein a direction of flow indicated by said flow arrow is representative of the defined sequence in which the steps represented by said symbols are to be executed 
said editing client further comprising at least one tool for modifying said draft procedure flow wherein said editing comprises one of adding a symbol representing an additional decision step, adding a symbol representing an additional action step, modifying one of said plurality of texts, adding a flow arrow interconnecting two of said steps, rerouting one of said at least one flow arrows, or deleting at least one of said at least one flow arrows ([0171] The Simple Client allows users to participate in a process by enabling users to instantiate a process, and view, edit, add and, attach documents and fill-in forms as tasks or steps in a workflow, as users address their assigned tasks from a worklist, [0028] Some key features of the workflow system include: Enterprise-wide, scalable infrastructure for handling processes of all types; ability to easily create and modify visual business process models beforehand or on-the- fly, and Fig. 8 depicting submission and approval steps for a flow), said editing client interconnected with said procedure flow application via said network for storing said modified procedure flow in said repository ([0163] selecting the Template menu Save command when the modifications are finished. In addition to the standard ECMA JavaScript commands, the workflow system provides an additional set of JavaScript commands for retrieving information from the Server, [0207] Process change control facility applies changes to all processes executing the same plan and provides a meaningful notification to involved users, [0204] workflow manager package contains a client bean that establishes a connection to the Server and retrieves ; 
a reviewing client comprising a display and interconnected with said procedure flow application via said network for retrieving the live procedure flow and said modified procedure flow from said repository ([0163] retrieving information from a server involving a template menu that is displayed, [0204] workflow manager package contains a client bean that establishes a connection to the Server and retrieves references to server-side objects. Client bean APis can be used to perform such common tasks as: logging in to the workflow server; retrieving a work item, process, or process definition, templates), 
wherein differences between the retrieved live procedure flow and said retrieved modified procedure flow are highlighted on at least one of said graphical representation of the retrieved live procedure flow or said graphical representation of the retrieved modified procedure flow ([0067] The system can provide a thin client view or the graphic view and the user can switch between the thin client view and the graphic view for the same activity,  [0170] a new process is created and started by: (1) Clicking the Template tab in the Organizer to display a list of process templates. (2) Selecting the template to be used for the new process and clicking New Process (ill) in the Toolbar. (3) If a form was associated with the Start node in the process's template, the form will open upon which the form can be filled out and , and further wherein said reviewing client is interconnected with said procedure flow application via said network for replacing the live procedure flow in said repository with said modified procedure flow ([0163] selecting the Template menu Save command when the modifications are finished. In addition to the standard ECMA JavaScript commands, the workflow system provides an additional set of JavaScript commands for retrieving information from the Server, [0207] Process change control facility applies changes to all processes executing the same plan and provides a meaningful notification to involved users).
While Ghoneimy discloses various types of process modifications subject to review for approval and rejection, it may not explicitly disclose, yet Camps, in analogous art, discloses:
wherein a graphical representation of the retrieved live procedure flow is rendered on said display and a graphical representation of said retrieved modified procedure flow is rendered on said display (Camps; [0075] which states "The user may be able to select whether he wants to see the comparison provided using the edit log or visually side-by-side. If the user selects to have a visual comparison, a second dialog box showing the list of sessions (identical to the list as in the original document history display) may be provided allowing the user to select a second session to compare with the session selected in the document history window, [0089] As shown in FIG. 5, an exemplary system may further comprise means 50 for displaying an edit 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include rendering a graphical representation of the live flow and displaying a graphical representation of the modified flow on the display in order to provide a side-by-side comparison visually, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2,
Modified Ghoneimy discloses the collaborative system of Claim 1 and further discloses, wherein said repository comprises a database (Ghoneimy; [0056] the Server communicates with the DB adapter to store and maintain process state data, process and activity-relevant data, and process history information).

Regarding Claim 3,
Modified Ghoneimy discloses the collaborative system of Claim 1 and further discloses,  wherein said procedure flow application comprises a web-application server and said display of said editing client and said display of said reviewing client each comprise a web-browser .

Regarding Claim 4,
Modified Ghoneimy discloses the collaborative system of Claim 1 and further discloses, wherein submitting said modified draft procedure flow comprises sending a notification to the approving user that the live procedure flow has been edited (Ghoneimy; [0034] Workflow engine negotiates interaction between users and other components, enacts processes started by users, and notifies users of changes in status within a process, [0207] Process change control facility applies changes to all processes executing the same plan and provides a meaningful notification to involved users, including reviewer).

Regarding Claim 5,
Modified Ghoneimy discloses the collaborative system of Claim 1 and further discloses, wherein the reviewing user rejects said modifications by sending a notification to the editing user that the procedure flow has been rejected or should be modified (Ghoneimy; [0031] A script task can be configurable to determine an action to automatically execute based on one or more variables, potentially including but not limited to variables characterizing a current document state, a change to a document state, a user, a reviewer, an initiator or owner of the 

Regarding Claim 6,
Modified Ghoneimy discloses the collaborative system of Claim 1 and further discloses, wherein on rejection the editing user can reedit said modifications and resubmit said reedited modifications to the reviewing user for one of approval and rejection (Ghoneimy; [0004] Long and complicated development cycles are commonplace with complex automated solutions, wherein development cycles comprise a series of modifications, edits and review cycles, [0009] The automated workflow is useful for business functions such as sharing ideas, reviewing documents, and processing requests for approval).

Regarding Claim 7,
Modified Ghoneimy discloses the collaborative system of Claim 1 and further discloses, wherein the live procedure flow and said modified draft procedure flow are held in a common repository and further wherein prior to said displaying act, said live procedure flow and said modified draft flow are retrieved from said common repository (Ghoneimy; [0056] the Server communicates with the DB adapter to store and maintain all process state data, process and activity-relevant data, and process history information, Table 1 describing displaying process history and saving templates part as part of the common process edits).

Response to Amendment and Arguments
Applicant’s arguments have been considered, however they are found to be unpersuasive. 
Regarding the Double Patenting rejection, Applicant has noted the rejection however “does not wish to address it at this time.”  The Double Patenting rejection still stands against the currently pending claims.  Examiner notes that although this application was filed as a “divisional” the elected claims of the current divisional application are drawn to the same subject matter as the first application/parent as indicated in the double patenting rejection above, thus due to Applicant’s attempt to incorporate the same elected claimed subject matter from the first application/parent, the currently pending claims are rejected under Double Patenting.
Regarding the 101 rejection, Applicant’s assertion, Examiner respectfully disagrees.  The claimed communications network, a procedure flow application, repository, editing client and reviewing client components, fails to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the Interim Guidance on Patent Subject Matter Eligibility 2019.
Regarding Applicant’s assertion that the prior art discloses workflows dictating a sequence of tasks and interaction of different players, “they do not provide a procedure flow a standardized operating procedure which is executed by a user as described and claimed in the present application”,  Examiner respectfully disagrees.  Nothing in the claims require a “standardized operation procedure” thus the argument is invalid.  The procedure flow being claimed is not distinguishable over the prior art.  The prior art discloses a procedure flow and collaborative workflow for the cooperation of multiple reviewers to view, comment on, and make changes to a document as part of a shared review activity.  Applicant even admits that the prior art teaches  “Ghoneimy et al. provides a partial example of such a work flow comprising submission, approval ordering and accounting tasks which are to be carried out by different players...the above workflows dictate generally the sequence of tasks and interaction of the different players.”  Thus the steps, flows and process of the prior art do indeed pertain to a standardized operating procedure to be followed by the user in performing a task.  
Regarding Applicant’s argument that “Additionally, neither Ghoneimy et al. nor Camps et al. disclose displaying a graphical representation of a modified draft procedure flow and a graphical representation of a live procedure flow side by side on a reviewing display screen as claimed at Claim 1”, Examiner respectfully disagrees. Ghoneimy discloses displaying a graphical representation of a modified draft process flow and a live version for review in [0067] The system can provide a thin client view or the graphic view and the user can switch between the thin client view and the graphic view for the same activity, [0170] a new process is created and started by: (1) Clicking the Template tab in the Organizer to display a list of process templates. (2) Selecting the template to be used for the new process and clicking New Process (ill) in the Toolbar. (S) If a form was associated with the Start node in the process's template, the form will open upon which the form can be filled out and submitted. The new process can be seen by selecting the Process 




Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/LAURA YESILDAG/Examiner, Art Unit 3629                                                                                                                                                                                                        


/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629